                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 BHUPENDRA GHANDI and A&Y
 FAMILYGROUP INC.,

                    Plaintiffs,
                                              CIVIL ACTION FILE
 v.
                                              NO. 1:19-cv-03511-SDG
 CRAIG J. EHRLICH, et al.,

                    Defendants.


                       DEFENDANTS’ REPLY IN SUPPORT
                      OF MOTION FOR RULE 11 SANCTIONS

       Plaintiffs’ Response (Doc. 22) to Defendants’ Motion for Sanction (Doc. 18-

1) does not address or refute the multiple reasons for imposing Rule 11 sanctions

in this case. In this Reply, Defendants will return to the major reasons for granting

sanctions as explained in Defendants’ opening brief and show how, with respect to

each, Plaintiffs offer no meaningful response or, more frequently, no response at

all:

       1. Former Co-Plaintiff Agrees that Complaint Contains False Allegations

       It is highly unusual that a Motion for Rule 11 Sanctions will feature sworn

testimony by a former plaintiff that the complaint contains false allegations, but



                                          1
that is exactly what is found here. Tommy Vuong, principal of former Plaintiff

PQV, LLC, has sworn that the Complaint “contained many allegations in PQV’s

name that I know to be false.” (Doc. 18-3 at 59). In an August 20, 2019 email to

Plaintiffs’ counsel, the attorney for PQV, Richard Jaffe, states: “PQV, LLC is

appalled that such claims are being made in PQV’s name.” (Doc. 18-3 at 43).

Both Mr. Vuong and Mr. Jaffe swear that they were never shown a copy of the

complaint before Plaintiffs’ counsel filed the complaint in PQV’s name. (Doc 18-3

at 52, 57).

      In their Response, Plaintiffs refute none of this. Instead, Plaintiffs claim

that PQV, prior to the drafting and filing of the complaint, agreed to be a plaintiff.

(Doc. 22 at 22). But PQV’s early agreement to become a plaintiff did not give

Plaintiffs license to file, on PQV’s behalf, a complaint that Plaintiffs did not share

with PQV that “contained many allegations in PQV’s name” that PQV knows to be

false. (Doc. 18-3 at 43).

      The facts, therefore, are now undisputed. Plaintiffs filed a complaint which

one of the original plaintiffs swears contains allegations that are false. Defendants

submit that this alone requires the granting of the Motion.

      2. Plaintiffs’ Counsel Fails to Dismiss PQV After PQV Demands that they
         Do So



                                           2
      As Defendants explained in the Motion for Rule 11 Sanctions, after PQV

learned that false allegations had been made in its name in the Complaint, PQV on

August 20, 2019, demanded that Plaintiffs’ counsel – PQV’s lawyer at the time –

“withdraw PQV, LLC as a plaintiff in this suit immediately.” (Doc. 18-3 at 43).

Plaintiffs’ counsel never followed these unequivocal directions from their then-

client, a clear breach of its obligations to their client and to this Court. In their

Response to the Motion for Rule 11 Sanctions, Plaintiffs do not address this breach

in any way whatsoever or offer any excuse for this sanctionable conduct.

      3. Plaintiffs’ Counsel Does it Again

      If there were any doubt that sanctions are necessary to deter Plaintiffs from

continuing to violate the Rules of Professional Conduct and Rule 11, Plaintiffs on

October 31, 2019 filed a “Motion for Leave to Amend the Complaint to Add

Plaintiffs” and identified “Moreland, Inc.” as another potential plaintiff. (Doc. 23

at 3). That Motion was hopelessly defective, as Defendants’ explained in their

Response to Motion to Amend (Doc. 28), because, inter alia, it did not append the

proposed amended pleading and did not even attempt to state a claim for relief for

the proposed new plaintiffs. Crucially, however, it has become clear that, again,

Plaintiffs’ counsel did not have any authority to file any claims against on behalf of

a party that counsel purported to represent - Moreland, Inc. On November 4, 2019,


                                            3
the lawyer who represented Moreland, Inc. in the underlying ADA litigation

directed Plaintiffs’ counsel to drop Moreland, Inc. from this lawsuit. (Doc. 31 at

2). This time, at least, Plaintiffs’ counsel complied with these explicit directions

and, on November 11, 2019, filed a “Notice of Voluntary Dismissal with

Prejudice” for Moreland, Inc. (id.), but not before alleging, purportedly on behalf

of Moreland, Inc., without any factual basis and without any prior investigation,

that Defendants - lawyers and disabled citizens – had engaged in a criminal

conspiracy. Plaintiffs’ lawyers are out of control, unconstrained by any sense of

decency or professional responsibility.

       4. Plaintiffs Falsely Alleged that Defendants Exaggerated their
          Disabilities

       As Defendants explained in their Motion (Doc. 18-1 at 4), the most

personally offensive allegations in the Complaint are that Defendants filed ADA

complaints that “included false claims about the extent of disabilities.” (Doc. 1 ¶

53).

       In Defendants’ Motion for Sanctions, Defendants’ provided declarations

from each of the ADA Defendants detailing the nature of their disability, the

history of their disability, and the impact their disability has had upon their lives.

(Doc. 18-3 at 2 et seq.) In their Response, Defendants try to disavow these

allegations with the following incomplete sentence:

                                           4
       Defendants’ Rule 11 Motion for Sanctions including Defendants’
       declarations and previous Motion to Dismiss (Doc. 10) and Motion to
       Disqualify Counsel (Doc.11) continually and incorrectly state
       Plaintiffs’ believe Defendants to be faking or exaggerating their
       disabilities when in fact nowhere in any of Plaintiffs’ pleadings.

(Doc 22 at 23) (sic). The thought is not finished. It is as if the writer was about to

finish this sentence by saying “nowhere in any of Plaintiffs’ pleadings . . . is such

an allegation made” but then writer read the Complaint and realized that the

Complaint repeatedly alleges that Defendants filed complaints that “included false

claims about the extent of disabilities.” (Doc. 1 ¶ 53). For the allegation is made

repeatedly: in Paragraph 57 (referring to “mass filing ADA complaints which

included false claims about the extent of Defendant Holt’s disability”); Paragraph

61 (referring to complaints filed by Defendant Brown “which included false claims

about the extent of Defendant Brown’s disability”); Paragraph 65 (same regarding

Defendant Futch); Paragraph 69 (same regarding Defendant Blinkhorn); Paragraph

73 (same regarding Defendant Britton); Paragraph 77 (same regarding Defendant

Drake); Paragraph 81 (same regarding Defendant Swafford); and Paragraph 85

(same regarding former Defendant Waters, who passed away in October).

       Plaintiffs’ Response is reprehensible. Plaintiffs’ gibberish1 leaves


1
  Plaintiffs conclude this paragraph with another incomprehensible statement: “Defendants have
repeatedly made this assumption as they are quick to exists [sic], but are far from the truth of
Plaintiffs’ allegations.” (Id.)

                                                5
Defendants’ original charge completely unrebutted. In their Response, Plaintiffs

make no effort to provide any factual substantiation for their repeated allegation

and instead pretend that the allegations were never made. They allegations were

made, however, and remain profoundly offensive and false. They warrant the

imposition of sanctions.

       5. Plaintiffs Falsely Claim that Defendants have made “false claims
          of visiting public accommodations

       Similarly, Plaintiffs make no attempt to substantiate their false allegations

that Defendants made false claims about visiting public accommodations. (Doc. 1,

¶¶53, 57, 61, 65, 69, 73, 77, 81 and 85). These, as is the case with all of Plaintiffs’

scurrilous claims, were made upon “information and belief.” Plaintiffs have not

pleaded a single instance where any Defendant was not present at a public

accommodation as they alleged in a Complaint. What’s more, at a minimum,

Plaintiffs are aware that Defendant Futch did make purchases twice at former

Plaintiff PQV, LLC’s public accommodation,2 and are aware that Defendant Holt



2
  Defendant Futch provided receipts and bank statements evidencing two visits to the PQV
public accommodation. (Doc. 18-3 at 39 to 41). Plaintiffs’ counsel were informed that such a
proffer had been made along with a demand to withdraw PQV from this lawsuit. Defendants
ignored both that demand and the factual basis for the demand. (Doc. 18-3 at 43). What’s more,
Thomas Vuong, the manager of PQV has stated that “[a]ll evidence in our possession suggests
that Mr. Futch was a customer at CD Package on January 26, 2019 and August 13, 2019. Mr.
Ehrlich has provided copies of Mr. Futch’s receipts for those visits to CD package to Mr. Jaffe
and his bank statements which show his transactions at CD Package.” (Doc. 18-3 at 58, ¶ 12).

                                               6
made purchases twice at Plaintiff Ghandi’s public accommodation.3 Plaintiffs offer

no explanation for the disparity between their allegations and the evidence in their

possession. There is none.

         6. Plaintiffs Frivolously Claim that Defendants Made “False” Claims of
            Encountering Barriers to Access and Legal Injury and Provide No
            Factual Support

         Plaintiffs’ Complaint repeatedly asserts Defendants have made false

statements regarding encountered barriers, again “upon information and belief.”

(Doc. 1 at ¶53, 57, 61, 65, 69, 73, 77, 81, 85). Again, Plaintiffs have not made a

single factual allegation demonstrating a single instance that any Defendant did not

encounter a barrier to access as alleged in any lawsuit. In their Motion for

Sanctions, Defendants referenced the affidavit filed by Defendant Holt in the

underlying Ghandi matter, which describes his encounter with such barriers. (Doc.

18-1 at 8). Plaintiffs did not dispute a single element of that affidavit in their

Complaint, and similarly did not address Defendant Holt’s affidavit in their

Response. They have no response because they have no basis whatsoever to

dispute a single assertion in it.

         Importantly, Plaintiffs’ Complaint does not challenge the accuracy of any of



3
    See Plaintiff’s Rule 26(a)(1) Disclosures (Doc. 18-3 at APX-095 to APX-098).


                                                7
the barriers to access identified in the underlying ADA litigation. In fact, Plaintiffs’

Complaint notes the “precise violations” present in those complaints. (Doc. 1 at

¶49 and 50). The Complaint itself admits that the Disabled Defendants did

encounter the barriers to access as alleged, since they “were sent to find violations

at the business establishments sued.” (Doc. 1 at ¶ 49).

      A plaintiff in a Title III ADA action has standing to correct barriers to access

that experienced, observed or “had actual notice” throughout the subject property

at the time the Complaint was filed. Access Now, Inc. v. S. Fla. Stadium Corp.,

161 F. Supp. 2d 1357, 1365 (S.D. Fla. 2001). See also Gaylor v. DDR Se.

Abernathy, Ltd. Liab. Co., No. 1:12-CV-4343-TWT, 2013 U.S. Dist. LEXIS

162746, at 9-10 (N.D. Ga. 2013) (“The barriers that he had no knowledge of when

he filed the complaint will affect him just as much as those he did know about”).

      Thus, the statements concerning the barriers to access observed by the

Disabled Defendants in the underlying ADA Complaints in Holt v. Ghandi (1:19-

cv-00692-MLB) and Brown v. A & Y Family Investments, Inc. et al. (1:17-cv-

03560-AT), cannot be, as a matter of law, “fraudulent.” More importantly,

Plaintiffs did not allege a single instance where the Disabled Defendants

“fraudulently” alleged legal injury resulting from encountering barriers to access.

Plaintiffs’ Complaint specifically states that the Disabled Defendants “were sent to


                                           8
find violations at the business establishments to be sued.” (Doc. 1 at ¶ 49). Again,

Plaintiffs disprove their own baseless allegations.

      7. Plaintiffs Frivolously and Falsely Claim that the Disabled Defendants
          “Falsely” Plead Intent to Return to Public Accommodations

      In the same vein, Plaintiffs deem themselves the objective arbiter of the

Disabled Defendants’ subjective intent. The Complaint repeatedly asserts

Defendants have made false statements in pleadings regarding the ADA

Defendants’ intent to return. (Doc. 1, ¶53, 57, 61, 65, 69, 73, 77, 81 and 85). Once

more, Plaintiffs offer no facts in their Complaint that supports this claim.

      This frivolous allegation is also another example of Plaintiffs making claims

that conflict with the evidence in their possession. As discussed, supra, Plaintiffs

are well aware that the Disabled Defendants have indeed made return visits to the

public accommodations at issue in the underlying litigation.

      Defendant Ehrlich was the attorney that filed both the in Holt v. Ghandi (19-

00692) and Brown v. NNU, Inc. (17-3560). In his declaration, he states that

“[e]ach of the named Defendants in this [RICO] case have pledged to return to any

public accommodation as necessary to secure their standing to ensure those public

accommodations are in compliance with the ADAAG to the maximum readily

achievable extent.” (Doc. 18-3 at 139, ¶11).

      When coupled with the fact that Plaintiffs are well aware of such return

                                          9
visits to the PQV and Ghandi properties, it becomes clear Plaintiffs are maintaining

this action despite evidence to the contrary. This demonstrates bad faith and

improper purpose, and Plaintiffs need to be sanctioned.

      8. Plaintiffs Made Frivolous Allegations about the underlying Futch v.
         PQV underlying case

      As Defendants explained on page 5 of their Motion for Rule 11 Sanctions,

Plaintiffs use the PQV case as an example of a fraudulent lawsuit filed by

Defendants, but do not identify or substantiate anything that was false or fraudulent

about the case. In their Response, Plaintiffs make no attempt to substantiate these

allegations, conceding, as they must, that PQV directed Plaintiffs’ counsel to

dismiss PQV from the case because the allegations relating to the suit were false.

(Doc. 18-3 at 59). Claiming that the PQV case was fraudulent was sanctionable.

      9. Plaintiffs Make False Allegations about the Ghandi case.

      As Defendants explained on page 7 of their Motion for Rule 11 Sanctions,

Plaintiffs use the Ghandi case as an example of a fraudulent lawsuit filed by

Defendants, but do not identify or substantiate anything that was false or fraudulent

about the allegations. Defendants in their motion showed, with evidence, that

Plaintiffs’ counsel were well aware that Holt is an amputee, that he made two visits

to Mr. Ghandi’s property, and that Mr. Ghandi was prompted to make repairs to his

property to address the ADA violations alleged in that case. (Doc. 18-1 at 8).   In

                                         10
their Response, Plaintiffs do not discuss the case at all, thereby conceding the

legitimacy of the underlying lawsuit and the illegitimacy of their own Complaint

against these Defendant based on that lawsuit.

      What’s more, Plaintiffs have repeatedly and grossly mischaracterized the

circumstances surrounding the dismissal of the Holt v. Ghandi matter. In their

“RICO Case Statement,” Plaintiffs state that “[a]fter Plaintiff Ghandi refused

settlement and planned to proceed, Defendants issued a voluntary dismissal.” (Doc.

25 at 16). The dismissal was by joint stipulation, as evidenced by Plaintiffs’ own

exhibits. (Doc. 1-1 at 185). This renders their claim that Ghandi “planned to

proceed” patently false. The communications between Plaintiffs’ counsel and

Defendant Ehrlich make it abundantly clear that the joint dismissal was entered as

direct result of Ghandi’s remedial efforts in furtherance of wheelchair accessibility.

(Doc. 1-1 at Exhibit N). These deliberate and continuing misrepresentations

warrant sanctions.

      10. Plaintiffs Make Frivolous Allegations about the A&Y Case

      As Defendants explained on page 9 of their Motion for Rule 11 Sanctions,

Plaintiffs allege that the A&Y case is evidence of a criminal conspiracy because,

notwithstanding A&Y’s noncompliance with Judge Story’s Consent Order,

Defendants have not initated any enforcement actions. As Defendants explain, the


                                          11
contention is completely frivolous: even if indulging a violation of the Consent

Order were criminal (a preposterous suggestion) A&Y had until November 8, 2019

to comply with the Consent Order. (See generally Doc. 18-1 at 10). In their

Response, Plaintiffs do not address this argument at all, conceding, again, that the

absurd allegations in the Complaint are sanctionable.

       11.    Plaintiffs Have No Claim against ADA Consultants of
              America, LLC

       As Defendants explained on page 10 of their Motion for Rule 11 Sanctions,

there are no facts4 that would warrant including ADA Consultants of America LLC

as a defendant in this case and doing so was sanctionable for any number of

reasons, concluding: “Plaintiffs took a blind swing against ADA Consultants, and

they should be sanctions for such wanton and reckless conduct.” (Doc. 18-1 at 12).

In Response to this direct charge, Plaintiffs say nothing: Plaintiffs, again, do not

respond to this argument, conceding that sanctions are appropriate.

       12.     Plaintiffs Case is Contrary to Binding Eleventh Circuit Precedent

       As exhaustively addressed in briefing filed in support of Defendants’ Motion



4
  Plaintiffs have alleged that Defendant Schapiro “filed on behalf of Defendants Futch, Brown,
Blinkhorn, Britton, Drake, Swafford, Waters and Holt false pleadings, declarations and
correspondence with the Court and false discovery responses.” Douglas Schapiro is not admitted
to practice law in Georgia or Colorado federal courts. See Declaration of Douglas Schapiro (Doc.
18-3 at 133). Douglas Schapiro has not filed a single pleading, declaration, or other court
document in any of the underlying ADA litigation.

                                              12
to Dismiss, Plaintiffs’ entire case is without substantial merit because of binding

Eleventh Circuit precedent, including United States v. Pendergraft, 297 F.3d 1198

(11th Cir. 2002) and Ramey v. Allstate Ins. Co., 370 F.3d 1086 (11th Cir. 2004).

Defendants incorporate that discussion by reference.

      13.    Plaintiffs Still Cannot Identify Any False Statement

      As Defendants explain on page 17 of their Motion for Rule 11 Sanctions,

“Plaintiffs’ Complaint failed to reference any precise statements, documents or

misrepresentations made” or the “time, place and person responsible for a specific

statement.” (Doc. 18 at 17). They did not identify a single instance where a

Defendant made false claims about the extent of their disability. They did not

identify a single instance where a false claim was made that a public

accommodation was visited. They have not identified a single instance where any

false claim was made regarding encountering a barrier to access. Nor have they

identified a single false claim regarding legal harm, or a false claim regarding any

Defendant’s intent to return to a public accommodation. (Doc. 1 ¶¶ 53, 57, 61, 65,

69, 73, 77, 81, 85, 103 and 111).

      Plaintiffs at least respond on this point, arguing, in effect, that there is a

“mass fraud” exception to Rule 9(b) and Rule 11: “However, this is not a simple

case of fraud involving a single transaction. Defendants’ multifaceted scheme to


                                           13
defraud money from small businesses spans years and State through mass filings.”

(Doc. 22 at 19). Plaintiffs’ argument is this: although a simple fraud involving a

single transaction requires that the fraud be identified specifically, if many frauds

are alleged, not a single one of them needs to be described or specifically alleged.

       There is absolutely no authority for such an outrageous position. Plaintiffs

obviously have no facts to support even the allegation of a single misrepresentation

or a single fraud claim against any one of the Defendants. Plaintiffs cannot escape

sanctions for accusing Defendant Holt of criminal conduct without any evidentiary

support, for example, simply by adding similarly unfounded allegations against

Defendants Ehrlich, Schapiro, Brown, Futch, Blinkhorn, Britton, Drake and

Swafford.

       14.     Failure to Investigate

       As explained on page 18 of Defendants’ Motion for Rule 11 Sanctions,

Plaintiffs made no effort5 to investigate the truth or falsity of their claims. (Doc.


5
  While the total number of cases filed by Defendants should be of no issue, Plaintiffs’
inexactitude in presenting the total number of cases bears mention, as it reveals the haphazard
and inadequate investigation Plaintiffs engaged in before filing the instant matter. They have
repeatedly included nearly one hundred cases filed in the Northern District of Georgia by
Defendant Ehrlich that were not filed under the ADA by any of the Disabled Defendants. (Doc. 1
at ¶ 8; Doc. 13 at 5; Doc. 15 at 4; Doc. 25 at 3). Plaintiffs further alleged in their Complaint that
the Defendant attorneys have filed “fifteen (15) in the Middle District of Georgia, twelve in the
Southern District of Georgia, and one hundred and twenty-two (122) in the District of Colorado.”
(Doc. 1 at ¶ 42). In fact, Defendants have filed zero (0) ADA cases in the Middle District of
Georgia. Defendants have filed zero (0) ADA cases in the Southern District of Georgia. And far

                                                 14
18 at 25-26). In Response, although Plaintiffs recognize the duty to investigate

(Doc. 22 at 8), Plaintiffs do not respond to Defendants’ failure to investigate claim

and do not describe any pre-filing investigation. This too warrants sanctions.

       Each of these fourteen instances independently warrant the imposition of

sanctions under Rule 11. Together, they warrant sanctions and any additional

relief that the Court, in its discretion, may deem appropriate. See Rule 11(c)(4).

       Respectfully submitted, this 14th day of November, 2019.


                                           /s/Bruce P. Brown
                                           Bruce P. Brown
                                           Counsel for Defendants
                                           Georgia Bar No. 064460
                                           BRUCE P. BROWN LAW LLC
                                           1123 Zonolite Road NE, Suite 6
                                           Atlanta, GA 30306
                                           Phone: (404) 881-0700
                                           bbrown@brucepbrownlaw.com




from one hundred and twenty-two (122) cases in the District of Colorado, Defendant Ehrlich has
filed a total four (4) ADA cases in the District of Colorado.

                                              15
                        CERTIFICATE OF COMPLIANCE


      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                    /s/ Bruce P. Brown
                                     Bruce P. Brown




                                       16
                             CERTIFICATE OF SERVICE

      I have this day served counsel of record with a copy of the foregoing via the

Court’s electronic filing system.

      This 14th day of November, 2019.

                                      /s/Bruce P. Brown
                                      Bruce P. Brown




                                         17
